DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,397,398 in view of Springer.
For example:
Claim 1 (present application)
Claims 27 (US 10,397,398)
A computer-implemented method comprising:
A method for use in a server, the method comprising:
transmitting, by a computer, to a client device via a data channel an authentication sequence from a database during registration of a caller device; and
in a registration operation over a data channel: transmitting, by the server via the data channel, authentication information to a client device;
after registration of the caller device: receiving, by the computer, authentication information originated from a caller device via a telephone channel, the authentication information including purported metadata associated with the caller device and dual-tone multi-frequency (DTMF) tones containing a purported authentication sequence;
receiving, by the server via a telephone call established from the client device, authentication sequence represented in a dual-tone multi-frequency (DTMF) signal, wherein at least a portion of the authentication sequence is generated locally at the client device based upon the authentication information transmitted to the client device via the data channel;


Claim 27 differs from claim 1 of the present application in that it does not recite:
comparing, by the computer, the authentication sequence against the purported authentication sequence and expected metadata from the database against the purported metadata; and 
authenticating, by the computer, the caller device as the client device in response to identifying matches between the authentication sequence and the purported authentication sequence and between the expected metadata and the purported metadata.
Springer teaches comparing (data server 120 confirms whether the identified device delivers the correct passcode, para. 0035, and GPS location, ANI, biometric data, para. 0031-0032, 0055, 0058) and authenticating (data server 120 confirms the identity of the client device, para. 0036, 0055, 0058).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method recited in claim 27 with the above teaching of Springer in order to provide additional security.
Allowable Subject Matter
Claims 1-20, as amended, recite allowable subject matter.  Springer does not teach or suggest transmitting, by a computer, to a client device via a data channel an authentication sequence from a database “during registration of a caller device” and the receiving, comparing and authenticating steps occurring “after registration of the caller device.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Thursday, 9 a.m. to 2 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/Primary Examiner, Art Unit 2652